Citation Nr: 1726031	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1971 to August 1975.

These matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the RO that denied an increased disability rating for the Veteran's service-connected left knee disability.  The Veteran timely appealed.

In December 2010, the Veteran testified during a hearing before a former Veterans Law Judge (VLJ).  In March 2011, the Board remanded the matter for additional development.  In September 2012, the Board duly notified the Veteran that the Board no longer employed the VLJ that conducted the December 2010 Board hearing and that he had the right to another Board hearing, and no response was received. 

The Veteran appealed the February 2013 Board decision that denied a disability rating in excess of 10 percent for service-connected left knee arthritis and remanded an inferred claim of TDIU for additional development to the United States Court of Appeals for Veterans' Claims (Court).  In a January 2014 Joint Motion for Partial Remand (JMR), the parties moved to vacate the portion of the Board decision that denied a disability rating in excess of 10 percent for service-connected left knee arthritis with painful motion-to include the denial of an additional and separate rating for residuals of left knee semilunar cartilage removal and remanded the case to the Board.  The Court granted the motion.  

In July 2014, consistent with the Court's order, the Board recharacterized the issue on appeal and remanded the TDIU claim for additional development.  In May 2015, the Board granted a 20 percent rating for the Veteran's left knee disability, and remanded the TDIU issue for additional development to address the Veteran's employability as he surrendered his commercial driver's license (CDL).  Thus, the only remaining issue before the Board is the TDIU issue.  

A review of the claims folder reflects the RO considered the aforementioned evidence.  As such, the Board finds that there has been substantial compliance with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disability is a not shown to preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for an assignment of a TDIU have not been met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.	Entitlement to TDIU

A.	Applicable Law 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

B.	Facts and Analysis

The rating history of the Veteran's left knee disability is as follows: he was awarded service connection for a left knee disability, rated as 10 percent disabling, effective August 1975; the 10 percent rating was subsequently increased to 20 percent, effective June 1988; and it increased again to 30 percent, effective July 2003.  Notably, the Veteran underwent a total knee replacement on the left side in April 4, 2016.  Thereafter, he received a 100 percent rating from April 2016 until June 2017.  The Veteran's left knee disability is currently rated at 30 percent disabling, and he is not in receipt of service connection benefits for any other disabilities.  

The Veteran contends that he is unemployable due to his service-connected left knee disability.  For the reasons explained below, the Board finds that the preponderance of the evidence is against awarding a TDIU.

The Veteran's aforementioned disability, rated as 30 percent disabling, does not meet the schedular rating requirements for a TDIU.  The Veteran does not have a disability evaluated as 60 percent disabling or two or more disabilities with a combined evaluation of 70 percent disabling or more, one of which must be rated at 40 percent.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration, nor does the Board find that such referral is warranted.

During a May 2011 VA examination, the examiner opined that the Veteran could not obtain and maintain gainful employment in mildly to moderately physical jobs, but should be able to maintain gainful employment in a sedentary job, including desk work.  The examiner noted that the Veteran reported missing 12 weeks of work at the Post Office due to left knee pain, but he is currently self-employed and had not missed any days of work since being self-employed.  

The Veteran underwent an examination in January 2015.  When asked to render an opinion regarding the Veteran's employment status, the examiner opined that his left knee disability impacts his ability to perform types of occupational tasks such as standing, walking, lifting, and sitting.  The examiner further stated that the Veteran had difficulty walking long distances or standing for a length of time greater than one hour.  The examiner said that any descending, climbing, or crouching activities would be very limited and ultimately opined that he would have at least a 10 degree change in his Range of Motion (ROM) when the joint is used repeatedly over a period of time. 

The Board finds that the preponderance of the evidence is against the Veteran's claim that his service-connected knee disability precludes gainful employment.  Despite being limited in his ability to complete many physical tasks, the evidence does not show that he is precluded from sedentary tasks.  Rather, the evidence demonstrates that he is currently working part time.  Although the Veteran has not worked full-time for approximately seven years, there is evidence that demonstrates his current disability does not prevent him from maintaining some sort of employment, and his disability situation is not exceptional and extraschedular consideration is not warranted.  

A longitudinal review of the evidence including VA treatment records indicated that the Veteran has consistently sought medical attention since being service connected for his knee due to constant and progressive pain and instability.  The Veteran contended since June 2015 that his knee disability worsened to the point that he was unable to be employed full time.  

The record reflects that the Veteran took classes and received training in tractor trailer driving, firefighting, and welding during service. 

At a February 2009 hearing, the Veteran testified that he worked at a U.S. Post Office loading and unloading tractor trailers, and moving containers weighing approximately 200 pounds.  The Veteran testified that he had to put a brace on half way during the day due to his knee pain.  He also testified that he was forced to retire from trucking November 2009 due to his left knee disability.

In a December 2010 hearing, the Veteran confirmed that he was employed driving tractor trailers.  The Veteran further stated that he was only able to take over the counter medications like Advil in order to relieve his continuous pain because he was unable to take narcotics while operating a vehicle.  When asked during the hearing whether he could maintain full time employment as a truck driver with his knee disability, the Veteran said no. 

In a June 2015 Statement in Support of Claim, the Veteran stated that he surrendered his CDL in February 2015 because of his knee disability.  He referenced having difficulty getting into and out of the cab of a truck as well as the inability to push the controls and the clutch while driving.

In a June 2015 Application for increased compensation based on unemployability, the Veteran indicated that his disability adversely affected his full time employment in May 2009.  The Veteran indicated that he stopped working for the U.S. Postal Service full time in October 2009.  However, on that same application, the Veteran indicated that he started working 20 hours a week in 2011 doing retail work; he subsequently indicated that his part-time work is within his own business. 

Additionally, the most probative evidence of record fails to show his is unable to secure and maintain substantially gainful employment due to his service-connected left knee disability.  

The Veteran is competent to report employment-related difficulties resulting from his service-connected disability.  See Layno v. Brown, 6 Vet.App. 464, 469 (1994).  The Board finds that his complaints of occupational limitations are competent and credible.  This is indeed demonstrated by medical evidence.  However, the more probative evidence of record does not reflect that the Veteran is unemployable due to his service-connected disability. 

The Board does not doubt that the Veteran's service-connected left knee disability has some impact on his employability.  However, the 30 percent schedular evaluation in effect during that timeframe recognizes industrial impairment resulting from his left knee disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


